

AMENDMENT TO


AGREEMENT AND PLAN OF MERGER




THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”), is entered
into as of June 17, 2015, by and between TETRIDYN SOLUTIONS, INC., a Nevada
corporation (“TetriDyn”), and OCEAN THERMAL ENERGY CORPORATION, a Delaware
corporation (“OTE”). TetriDyn and OTE are sometimes hereinafter together
referred to as the “Parties,” on the following:


PREMISES


The Parties previously entered into that certain Agreement and Plan of Merger
(the “Agreement”) dated as of March 12, 2015, which provides for the acquisition
by TetriDyn of OTE on the terms and condition set forth in the Agreement.
Section 7.01 of the Agreement provides for certain rights of termination of the
Agreement if the Merger (as defined therein) was not completed on or before May
15, 2015. The Merger was not completed by such date, and the Parties now desire
to amend the Agreement to extend the date set forth in Section 7.01 thereof.


AGREEMENT


NOW THEREFORE, UPON THE FOREGOING PREMISES, which are incorporated herein by
reference, the Parties hereby agree as follows:


1.           Section 7.01 of the Agreement is hereby amended by striking the
date of May 15, 2015, each and every time that it appears therein and inserting
in the resulting space the date of [August 14, 2015].


2.           Each of the Parties hereby waives any right of termination of the
Agreement existing as of the date of this Amendment and ratifies and confirms
each and every term, covenant, and condition of the Agreement.


3.           Except as set forth above, all the terms and provisions of the
Agreement shall continue in full force and effect.


4.           This Amendment may be executed in multiple counterparts, and by the
Parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement.


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers, thereunto duly
authorized.
 
 

  TETRIDYN SOLUTIONS, INC.


By: /s/ Antoinette Knapp Hempstead
Antoinette Knapp Hempstead
President
 
 
OCEAN THERMAL ENERGY CORPORATION


By: Jeremy P. Feakins
Jeremy P. Feakins
President

 

 